Citation Nr: 1760910	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-40 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C. §7107(a)(2) (2012).

The Veteran served on active duty from December 1960 to December 1980.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the Board at an October 2017 hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for sleep apnea and a left knee disability, and entitlement to an increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed January 2011 RO decision, service connection for sleep apnea was denied.

2.  New evidence received since the January 2011 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.

3.  In an unappealed December 2008 RO decision, service connection for a left knee disorder was denied.

4.  New evidence received since the December 2008 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The unappealed January 2011 rating decision which denied service connection for sleep apnea is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

2.  Evidence received since the January 2011 RO decision that denied entitlement to service connection for sleep apnea; the claim is reopened.  38 U.S.C. 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

3.  The unappealed December 2008 rating decision which denied service connection for a left knee disability is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

4.  Evidence received since the December 2008 RO decision that denied entitlement to service connection for a left knee disability; the claim is reopened.  38 U.S.C. 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for sleep apnea and a left knee disability was denied in a January 2011 RO rating decision.

In its January 2011 rating decision, the RO reopened the previously denied claim of service connection for sleep apnea and considered the claim on the merits.  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

At the time of the prior January 2011 rating decision, the record included service treatment records, statements from the Veteran and post-service medical records.  The evidence was reviewed and service connection was denied based on a finding that there was an absence of evidence to show that a disability was incurred in service or continuity of treatment for sleep apnea.

The Veteran did not appeal the January 2011 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156 (b).  Thus, the decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

Evidence associated with the claims file since the RO's January 2011 denial include additional treatment records, additional statements in support of the Veteran's claim to include buddy statements in which the Veteran's wife and a fellow sailor described the Veteran's snoring during his service, as well as his October 2017 testimony of continuous snoring since service.

Service connection for a left knee disability was denied in a December 2008 RO rating decision.

The Veteran did not appeal the December 2008 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156 (b).  Thus, the decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

At the time of the prior December 2008 rating decision, the record included service treatment records, statements from the Veteran and post-service medical records.  The evidence was reviewed and service connection was denied based on a finding that there was an absence of evidence to show that a disability was incurred in service.

Evidence associated with the claims file since the RO's December 2008 denial include additional treatment records, additional statements in support of the Veteran's claim.  Also added to the claims file is a letter from Dr. C.W. who writes that she suspected the Veteran's military duties may have contributed to the progression of his knee osteoarthritis but that she was not able to provide a support letter, as well as his October 2017 testimony of continuous knee pain since service.

When considered with previous evidence of record, the Board finds the evidence added to the record since the December 2008 and January 2011 rating decision raise a reasonable possibility of substantiating the claim for service connection for sleep apnea and a left knee disability.  Specifically, the new evidence speaks to the issue continuous symptoms since service and to a medical relationship between the Veteran's service and his current sleep apnea and left knee disabilities.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The reopened issues of entitlement to service connection for sleep apnea and a left knee disorder are addressed in the Remand section, below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

At his October 2017 Board hearing, the Veteran and his wife both described symptoms of snoring since service.  Further, the Veteran has provided statements from others who served with him and observed his snoring in service.  The Veteran has additionally stated that he had knee pain since service, noting that he spent 20 years in service on his feet.  Further, Dr. C. W. has noted that the Veteran's service might have contributed to his osteoarthritis.

Because the Veteran has offered credible evidence suggesting a relationship between a sleep disorder and left knee disorder and service, he should be afforded a VA examination addressing these issues.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159 (c)(4).

Further, the Veteran contends that his hearing has increased in severity since his last, August 2014, VA examination.  The Veteran was provided with audiometric testing in September 2017, however that testing included live voice testing.  

VA regulations state that, during all tests of hearing impairment for VA purposes, an examiner must perform a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85 (a) (2017).  As the September 2017 audiology report was created utilizing methods other than those specifically required by VA, those test results are considered invalid for VA purposes and have no probative value.  38 C.F.R. § 4.85 (a) (2017).  A new VA examination is warranted to determine the current nature and severity of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded the appropriate VA examinations to determine the etiology of his sleep apnea and left knee disabilities.

a) The appropriate examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that sleep apnea is related to his service.

b) The appropriate examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a left knee disability is related to his service.

The examiner(s) should cite to the medical and competent lay evidence of record.  The examiner(s) is also required to fully explain the rationale for all opinions given; including an explanation for all conclusions reached based on medical principles and the medical and lay evidence (in particular, the Veteran's statements) of record.  If the examiner(s) is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

2.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all puretone thresholds, puretone threshold averages and Maryland CNC tests.  The claims folder must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report.

3 . Thereafter, review the claims file to ensure that all of the foregoing requested development is completed.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


